Title: James Madison to Langdon J. Jay, 24 December 1834
From: Madison, James
To: Jay, Langdon J.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Decr 24th 34
                            
                        
                         
                        I have received your letter of the 20th. instant. The object of it will be attained, by this acknowledgment,
                            with my name and that of Mrs. M. subscribed.
                        
                        
                        
                            
                                J M—D. P. M
                            
                        
                    